Exhibit 10.8

Execution Copy

TENTH AMENDMENT TO DELAYED

DRAW TERM LOAN CREDIT AGREEMENT

TENTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated September 25, 2013, by and among Par Petroleum Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party hereto (the “Guarantors” and
together with the Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), the undersigned Lenders party hereto, and Jefferies Finance LLC, as
administrative agent (the “Administrative Agent”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time, entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated as of September 28, 2012, as amended by the Second
Amendment dated as of November 29, 2012, as amended by the Third Amendment dated
as of December 28, 2012, as amended by the Fourth Amendment dated as of
April 19, 2013, as amended by the Fifth Amendment dated June 4, 2013 (the “Fifth
Amendment”), as amended by the Sixth Amendment dated June 12, 2013, as amended
by the Seventh Amendment dated as of June 17, 2013 (the, “Seventh Amendment”),
as amended by the Eighth Amendment dated as of June 24, 2013, as amended by the
Ninth Amendment dated as of August 1, 2013 (the, “Ninth Amendment”) and as may
be further amended, amended and restated, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Credit Agreement”);

WHEREAS, the Requisite Lenders and Requisite Tranche B Lenders consented to
Hawaii Pacific Energy, LLC (“HPE”) and Borrower executing and performing their
respective obligations under and in accordance with that certain Membership
Interest Purchase Agreement, in the form approved by the Borrower’s board of
directors (or special committee thereof) (as defined in more detail in the
Credit Agreement, the “Target Purchase Agreement”) pursuant to the Seventh
Amendment provided that such consent did not constitute the consent of the
Required Lenders and Required Tranche B Lenders to the Tesoro Acquisition (as
defined in the Credit Agreement, as amended hereby) contemplated under the
Target Purchase Agreement;

WHEREAS, the Borrower proposes to use a portion of the proceeds from the sale of
$200,000,000 of its common stock pursuant to a private placement authorized by
the passage of certain resolutions adopted by the Borrower’s board of directors
on August 7, 2013 (the issuance of such stock pursuant to such private offering,
the “PIPE Offering”) to fund a portion of the consideration in connection with
the Tesoro Acquisition (such additional stock, the “New Stock”);

WHEREAS, the Borrower has requested that the Lenders (i) consent to the
consummation of the Tesoro Acquisition and the use of a portion of the proceeds
from the PIPE Offering to fund a portion of the consideration in regards to the
Tesoro Acquisition and for certain other purposes, (ii) provide certain other
consents in connection with the Tesoro Acquisition and (iii) amend certain
provisions of the Credit Agreement and the other Loan Documents in connection
with the consummation of the Tesoro Acquisition and the PIPE Offering;



--------------------------------------------------------------------------------

WHEREAS, the Administrative Agent and the Lenders have agreed to such consents
and amendments subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.

2. Amendments and Consents.

(a) Amendments and Consents to Credit Agreement.

(i) Tesoro Acquisition. Notwithstanding any other provisions set forth in the
Credit Agreement and the other Loan Documents, including without limitation,
Sections 5.17, 6.7 and 6.16 of the Credit Agreement, the Lenders hereby consent
to the consummation of the Tesoro Acquisition in accordance with the Target
Purchase Agreement (in the form approved by the Requisite Lenders and Requisite
Tranche B Lenders pursuant to the Seventh Amendment) provided that (A) the
Tesoro Acquisition is consummated by September 30, 2013, (B) immediately prior
to the consummation of the Tesoro Acquisition, the Administrative Agent shall
have received a certificate from a Responsible Officer of Borrower certifying
that each of the Exclusion Conditions (as defined in the Fifth Amendment, Ninth
Amendment and this Amendment) remain satisfied at the time of, and immediately
after giving effect to, the Tesoro Acquisition and (C) after the Tesoro
Acquisition and the PIPE Offering are consummated (and the proceeds have been
applied as permitted hereunder), no New Tranche B Loans shall remain outstanding
and all Tranche B Exit Fees and all accrued and unpaid interest and other
Obligations with respect to the New Tranche B Loans shall have been paid in full
other than the New Tranche B Loans (and the Tranche B Exit Fees and all accrued
and unpaid interest and other Obligations, in each case, with respect thereto)
owed to ZCOF Par Petroleum Holdings, L.L.C immediately prior to giving effect to
this Amendment (minus the principal portion of the $10 million payment which
shall be paid to ZCOF Par Petroleum Holdings, LLC on account of the New Tranche
B Loans upon the consummation of the PIPE Offering), which shall remain
outstanding after giving effect to this Amendment (such New Tranche B Loans and
related Obligations owed to ZCOF Par Petroleum Holdings, LLC which shall remain
outstanding after giving effect to this Amendment, the consummation of the PIPE
Offering and the aforementioned $10 million payment to ZCOF Par Petroleum
Holdings, LLC, as paid down and reduced from time to time, “Excluded New Tranche
B Loans”; the New

 

2



--------------------------------------------------------------------------------

Tranche B Loans and related Obligations to be repaid from the proceeds of the
PIPE Offering, the “Repaid New Tranche B Loans”). Any notices required under
Section 5.17 of the Credit Agreement in connection with the Tesoro Acquisition
are hereby waived.

 

  (ii) PIPE Offering. Notwithstanding any other provisions set forth in the
Credit Agreement and the other Loan Documents, including without limitation,
Sections 2.8(c) and 2.8(g) of the Credit Agreement, the Lenders hereby consent
to the PIPE Offering (and the issuance of New Stock pursuant thereto) and the
use of the proceeds therefrom (i) to consummate the Tesoro Acquisition, (ii) to
repay in full, all Repaid New Tranche B Loans, and, at Borrower’s discretion,
all or any portion of the Loans and/or Excluded New Tranche B Loans, provided
that the proceeds, which are applied to the New Tranche B Loan and the Loans,
are applied in accordance with Section 2.8(h) of the Credit Agreement and notice
of repayment is provided in the manner set forth in Section 2.8(h)(iii) of the
Credit Agreement, (iii) by Borrower for general corporate purposes and (iv) for
capital contributions to HPE and its Subsidiaries (which are otherwise permitted
under the Credit Agreement, as amended hereby).

(iii) Prepayments. Notwithstanding any other provisions set forth in the Credit
Agreement and the other Loan Documents, after the Repaid New Tranche B Loans are
paid in full, the Borrower shall be permitted to prepay (whether such prepayment
is optional or mandatory) the Excluded New Tranche B Loans and Loans (including
but not limited to, any PIK interest) and the Repayment Premium which is due in
connection with such repayment on a non-pro rata basis, as between the Lenders,
provided that such amounts are otherwise permitted or required to be prepaid
under the Credit Agreement and notice is provided to the Administrative Agent in
the manner set forth in Section 2.8(a)(iii) of the Credit Agreement.
Notwithstanding any provisions set forth in the Credit Agreement and the other
Loan Documents, the Tranche B Exit Fees due in connection with the Repaid New
Tranche B Loans, shall be due and payable upon payment of the Repaid New Tranche
B Loans.

(iv) Interest Rate (Loans).

(a) Section 2.6(a)(i) and Section 2.6(a)(ii) of the Credit Agreement are hereby
deleted in their entirety and the following is substituted in lieu thereof (for
the avoidance of doubt, the last paragraph of Section 2.6(a) is not deleted
hereby):

“(a) The Loans shall bear interest at the Borrower’s election, subject to the
terms and conditions hereof, as follows:

(i) from the date hereof through October 31, 2013:

(A) at a rate per annum equal to nine and three quarters percent (9.75%),
payable in cash in accordance with Section 2.6(c) hereof; or

 

3



--------------------------------------------------------------------------------

(B) at a rate per annum equal to nine and three quarters percent (9.75%) which
shall be paid in kind and capitalized (and thereby added to principal, which
shall thereafter accrue interest) on the last day of each applicable fiscal
quarter (“Initial PIK-A Interest”);

(ii) from November 1, 2013 and thereafter:

(A) at a rate per annum equal to fourteen and three quarters percent (14.75%),
payable in cash in accordance with Section 2.6(c) hereof; or

(B) at a rate per annum equal to fourteen and three quarters percent
(14.75%) which shall be paid in kind and capitalized (and thereby added to
principal, which shall thereafter accrue interest) on the last day of each
applicable fiscal quarter (“Elevated PIK-A Interest”; together with the Initial
PIK-A Interest, the “PIK Interest”).”

(b) Section 2.6(b) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

“(b)Notwithstanding the foregoing, from and after the date that an Event of
Default shall have occurred and be continuing (including, without limitation, at
any time during an Interest Period), at the request of the Requisite Lenders
(which such request may be made by the Administrative Agent at the direction of
the Requisite Lenders), (i) all outstanding Obligations (other than the New
Tranche B Loans) shall, to the extent permitted by applicable law, bear interest
at a rate per annum equal to two percent (2%) per annum in excess of the
interest rate then in effect pursuant to Section 2.6(a) hereof (the “Default
Rate”) and (ii) all interest accrued and accruing shall be payable in cash on
demand; provided, that, from and after the occurrence of any Event of Default
under Section 7.1(e), all outstanding Obligations (other than the New Tranche B
Loans) shall, to the extent permitted by applicable law, bear interest at the
Default Rate automatically and without any notice from Administrative Agent, the
Requisite Lenders or any other Person.”

 

4



--------------------------------------------------------------------------------

(v) Authorization and Approvals. The first sentence of Section 4.3 of the Credit
Agreement is hereby deleted in its entirety and the following sentence is
substituted in lieu thereof:

“No consent, order, authorization, or approval or other action by, and no notice
to or filing with, any Governmental Authority or any other Person is required
for the due execution, delivery, and performance by any Credit Party of this
Agreement, any Notes, or the other Loan Documents to which such Credit Party is
a party or the consummation of the transactions contemplated thereby (other than
the Tesoro Acquisition) and by the Plan of Reorganization, except for (a) the
filing of UCC-1 financing statements and Mortgages in the state and county
filing offices and (b) those consents and approvals that have been obtained or
made on or prior to the date hereof and that are in full force and effect.”

(vi) Change of Business. The first sentence of Section 6.11 of the Credit
Agreement is hereby deleted in its entirety and the following sentence is
substituted in lieu thereof:

“No Credit Party shall make any material change in the character of its business
that it is engaged in immediately prior to the Closing Date (which such business
shall include, without limitation, as an independent oil and gas exploration and
production company or any business that is similar, complementary or reasonably
related to or is a reasonably extension thereof) other than any such change
occurring in connection with the Tesoro Acquisition (such business, including
the businesses engaged in by Credit Parties in connection with and/or as a
result of the Tesoro Acquisition, the “Permitted Business”), nor will any Credit
Party operate any business in any jurisdiction other than the United States.”

(vii) Subsidiary Support. Notwithstanding any provisions set forth in the Credit
Agreement or any other Loan Document, including without limitation Sections 6.2
and 6.23 of the Credit Agreement, the Borrower shall be permitted to guaranty
its Subsidiaries’ leases of real property provided that the aggregate amount of
the Borrower’s obligations under such guarantees (primary and/or contingent and
irrespective of the likelihood that any contingent obligation shall become due
and payable) shall not exceed $25 million.

 

5



--------------------------------------------------------------------------------

(viii) Limitations on Certain Restrictions on Subsidiaries. Section 6.24 of the
Credit Agreement is hereby amended by deleting clause (A)(c)(ii) therefrom in
its entirety and substituting the following in lieu thereof:

“(ii) this Agreement, the other Loan Documents, the JV Credit Agreement, any
agreement, document or instrument evidencing the Texadian Trade Facility to the
extent that such encumbrance or restriction applies solely to Texadian and/or
its Subsidiaries and any agreement, document or instrument evidencing the NewCo
Arrangements (as defined in the Fifth Amendment) to the extent that such
encumbrance or restriction applies solely to HPE and/or its Subsidiaries.”

(ix) Insolvency. Section 7.1 of the Credit Agreement is hereby amended by
deleting the period at the end of clause (u) thereof and to replace it with a
semicolon, followed by an “or” and then to add a new clause (v) as follows:

“(v) (Insolvency of Hawaii Pacific Energy, LLC). (i) (a) Hawaii Pacific Energy,
LLC or any of its Subsidiaries shall become unable or shall admit in writing its
inability or shall fail generally to pay its debts as such debts become due, or
shall make a general assignment for the benefit of creditors; or (b) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of Hawaii Pacific Energy, LLC
or any of its Subsidiaries and is not released, vacated or fully bonded within
sixty (60) days after its issue or levy; (ii) any proceeding shall be instituted
by or against Hawaii Pacific Energy, LLC or any of its Subsidiaries seeking to
adjudicate it as bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to any Debtor Relief Law,
or seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against
Hawaii Pacific Energy, LLC or any of its Subsidiaries, either such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days or any of
the actions sought in such proceeding

 

6



--------------------------------------------------------------------------------

(including, without limitation, the entry of an order for relief against Hawaii
Pacific Energy, LLC or any of its Subsidiaries or the appointment of a receiver,
trustee, custodian or other similar official for any of them or for any
substantial part of their Property) shall occur; or Hawaii Pacific Energy, LLC
or any of its Subsidiaries shall take any corporate action to authorize any of
the actions set forth above in this paragraph (v).”

(x) Definitions.

(a) The following definitions are hereby added to Appendix 1 to the Credit
Agreement in proper alphabetical order:

“‘Ninth Amendment’ shall mean that certain Ninth Amendment to Delayed Draw Term
Loan Credit Agreement dated as of August 1, 2013, as amended, modified and/or
supplemented from time to time.”

“‘Target Purchase Agreement’ shall have the meaning attributed to such term in
the Fifth Amendment, as amended, restated, supplemented and/or modified to the
extent permitted pursuant to such definition set forth in the Fifth Amendment.”

“‘Tenth Amendment’ shall mean that certain Tenth Amendment to Delayed Draw Term
Loan Credit Agreement dated as of September 25, 2013, as amended, modified
and/or supplemented from time to time.”

“‘Tesoro Acquisition’ shall mean the acquisition contemplated under the Target
Purchase Agreement (as defined in the Fifth Amendment), including without
limitation, the acquisition of the equity interests of Tesoro Hawaii, LLC.”

 

  (b) Section 2.05(a) of Appendix 2 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

  “2.05 Interest. (a) New Tranche B Loans shall bear interest at the Borrower’s
election, subject to the terms and conditions hereof, as follows:

(i) From the Eighth Amendment Effective Date through October 31, 2013:

(A) at a rate per annum equal to nine and three quarters percent (9.75%),
payable in cash in accordance with Section 2.05(c) of this Appendix 2; or

 

7



--------------------------------------------------------------------------------

(B) at a rate per annum equal to nine and three quarters percent (9.75%) which
shall be paid in kind and capitalized (and thereby added to principal, which
shall thereafter accrue interest) on the last day of each applicable fiscal
quarter (“Initial PIK-B Interest”);

(ii) From November 1, 2013 and thereafter:

(A) at a rate per annum equal to fourteen and three quarters percent (14.75%),
payable in cash in accordance with Section 2.05(c) of this Appendix 2; or

(B) at a rate per annum equal to fourteen and three quarters percent
(14.75%) which shall be paid in kind and capitalized (and thereby added to
principal, which shall thereafter accrue interest) on the last day of each
applicable fiscal quarter (“Elevated PIK-B Interest”; together with the Initial
PIK-B Interest, the “PIK-B Interest”).

The Borrower must elect the form of interest payment with respect to each
Interest Period by delivering a written notice to the Administrative Agent and
each Tranche B Lender at least thirty (30) days prior to the beginning of each
Interest Period which notice shall be irrevocable. In the absence of such an
election for any Interest Period, interest on New Tranche B Loans shall be
payable according to the election for the previous Interest Period; provided,
however, subject to Section 2.05(b) of Appendix 2, at any time after an Event of
Default shall have occurred and is continuing, the Borrower may not elect PIK-B
Interest. For the avoidance of doubt, for purposes of this Section, the Borrower
may file materials with the SEC stating its intention regarding the election of
the form of interest provided, that such filing shall not constitute notice
unless a copy of such filing is delivered to the Administrative Agent and each
Tranche B Lender. The parties hereto hereby acknowledge and agree that the
Borrower shall be deemed to have elected Initial PIK-B Interest for the Interest
Period beginning on the Eighth Amendment Effective Date.”

 

8



--------------------------------------------------------------------------------

  (xi) (b) Consents. The Requisite Lenders and Requisite Tranche B Lenders
hereby consent to the formation of HPE and HIE Retail, LLC (“HIE”) provided that
(a) the Tesoro Acquisition is consummated in accordance with the Target Purchase
Agreement on or before September 30, 2013 and (b) the Exclusion Conditions (as
defined in the Fifth Amendment, the Ninth Amendment and the Tenth Amendment)
continue to be satisfied (for the avoidance of doubt, such consents shall be
null and void ab initio if either item in the proviso in this sentence is no
longer true and accurate). The Lenders hereby consent to Tesoro Hawaii, LLC
changing its name to “Hawaii Independent Energy, LLC” and waives any notice
requirements set forth in the Loan Documents related thereto. The Requisite
Lenders and Requisite Tranche B Lenders hereby consent to the First Amendment to
Membership Interest Purchase Agreement dated contemporaneously herewith, in the
form delivered to the Requisite Lenders and Requisite Tranche B Lenders prior to
the date hereof (which amends the Target Purchase Agreement).

 

  (xii) Notices. In addition to all other notice requirements set forth in the
Credit Agreement and the other Loan Documents, Borrower agrees to provide
Administrative Agent and Lenders with prompt written notice of any default
and/or any other breach or violation under any agreement, document or instrument
evidencing the NewCo Arrangements (as defined in the Fifth Amendment) (or any
refinancing or replacement thereof permitted under the Loan Documents).

(b) Amendments to Loan Documents. Notwithstanding any other provisions set forth
in the Credit Agreement, the Pledge and Security Agreement and the other Loan
Documents, (i) neither Tesoro Hawaii, LLC (“Tesoro”) nor Smiley’s Super Service,
Inc. (“SSI”) shall be required to (A) become a Guarantor or Credit Party under
the Credit Agreement or the Loan Documents or otherwise guarantee any of the
Obligations under the Credit Agreement and the Loan Documents (or be required to
take any action in regards to joining the Loan Documents as a Guarantor,
including without limitation, under Sections 5.12 and 6.16 of the Credit
Agreement), or (B) become a Grantor under the Pledge and Security Agreement or
any other Security Instrument or otherwise grant a lien or security interest in
any of its property or assets to secure the Obligations (or be required take any
action in regards to granting or perfecting such liens, including without
limitation, under Sections and 6.16 and/or 5.12 of the Credit Agreement);
(ii) HPE shall not be required to pledge any of the Equity Interests issued by
Tesoro to HPE to secure the Obligations (or be required to take any action in
regards to pledging such Equity Interests, including without limitation, under
Sections 5.12 and/or 6.16 of the Credit Agreement) and (iii) Tesoro shall not be
required to pledge any of the Equity Interests issued by SSI to Tesoro to secure
the Obligations (or be required to take any action in regards to pledging such
Equity Interests, including without limitation, under Sections 5.12 and/or 6.16
of the Credit Agreement), provided that, in each case, (A) the Tesoro
Acquisition is consummated in accordance with the Target Purchase Agreement on
or before September 30, 2013 and

 

9



--------------------------------------------------------------------------------

immediately prior to the consummation of the Tesoro Acquisition, the
Administrative Agent shall have received a certificate from a Responsible
Officer of Borrower certifying that each of the Exclusion Conditions (as defined
in the Fifth Amendment, the Ninth Amendment and this Amendment) remain satisfied
at the time of, and immediately after giving effect to, the Tesoro Acquisition
and (B) none of the Credit Parties shall be permitted to make loans, advances,
or capital contributions to, guaranty any obligations of, or make any investment
in, or purchase or commit to purchase any stock or other securities or evidences
of Debt of or interests in Tesoro or SSI other than as otherwise permitted under
Section 2(a)(vii) hereof (the conditions in clauses (A) and (B) above,
collectively, the “Exclusion Conditions”). For the avoidance of doubt, Lenders
acknowledge and agree that (i) HPE shall not be prohibited from making loans,
advances, or capital contributions to, guaranteeing any obligations of, or
making any investment in, or purchasing or committing to purchase any stock or
other securities or evidences of Debt of or interests in Tesoro and (ii) Tesoro
shall not be prohibited from making loans, advances, or capital contributions
to, guaranteeing any obligations of, or making any investment in, or purchasing
or committing to purchase any stock or other securities or evidences of Debt of
or interests in SSI. If any of the Exclusion Conditions are not satisfied on or
before the date required or are no longer satisfied at any time thereafter, this
Section 2(b) shall immediately become null and void ab initio and the Credit
Parties, HPE, Tesoro and SSI shall be required to comply with all applicable
provisions in the Loan Documents, including without limitation Sections 5.12 and
6.16 of the Credit Agreement, in regards to (i) HPE’s obligation to pledge
Tesoro’s Equity Interests to secure the Obligations, (ii) Tesoro’s obligation to
pledge SSI’s Equity Interests to secure the Obligations, (iii) Tesoro’s
obligation to become a Guarantor and Credit Party under the Credit Agreement and
the other Loan Documents and a Grantor under the Pledge and Security Agreement
and to grant a security interest under each applicable Security Instrument and
(iv) SSI’s obligation to become a Guarantor and Credit Party under the Credit
Agreement and the other Loan Documents and a Grantor under the Pledge and
Security Agreement and to grant a security interest under each applicable
Security Instrument.

(c) Amendment to Fifth Amendment. Section 2(a) of the Fifth Amendment is hereby
deleted in its entirety and the following is substituted in lieu thereof:

“(a) Notwithstanding any other provisions set forth in the Credit Agreement, the
Pledge and Security Agreement and the other Loan Documents, (i) NewCo shall not
be required to (A) become a Guarantor or Credit Party under the Credit Agreement
or the Loan Documents or otherwise guarantee any of the Obligations under the
Credit Agreement and the Loan Documents (or be required to take any action in
regards to joining the Loan Documents as a Guarantor, including without
limitation, under Sections 5.12 and/or 6.16 of the Credit Agreement), or
(B) become a Grantor under the Pledge and Security Agreement or any other
Security Instrument or otherwise

 

10



--------------------------------------------------------------------------------

grant a lien or security interest in any of its property or assets to secure the
Obligations (or be required take any action in regards to granting or perfecting
such liens, including without limitation, under Sections 5.12 and/or 6.16 of the
Credit Agreement); and (ii) Borrower shall not be required to pledge any of the
Equity Interests issued by NewCo to Borrower to secure the Obligations (or be
required to take any action in regards to pledging such Equity Interests,
including without limitation, under Sections 5.12 and/or 6.16 of the Credit
Agreement), provided that, in each case, (A) the New Acquisition is consummated
in accordance with the Target Purchase Agreement (hereinafter defined) on or
before September 30, 2013 (“Target Closing”) and immediately prior to the
consummation of the Target Closing, the Administrative Agent shall have received
a certificate from a Responsible Officer of Borrower certifying that each of the
Exclusion Conditions (as defined below, in the Ninth Amendment and in the Tenth
Amendment) remain satisfied at the time of, and immediately after giving effect
to, the Target Closing, (B) NewCo and/or its Subsidiaries obtain secured
financing on terms and conditions satisfactory to the board of directors of the
Borrower, NewCo and/or its Subsidiaries and/or enter into a ISDA Master
Agreement (and other related agreements and collateral documents pursuant to
which the counterparty supplies crude oil to NewCo and/or its Subsidiary or
Subsidiaries and NewCo and/or its Subsidiary or Subsidiaries refines such crude
oil into refined products) and exchange agreements with a counterparty with
respect to such refined products, in each case, on terms and conditions
satisfactory to the board of directors of the Borrower, NewCo and/or its
Subsidiaries and such financing(s) and/or other arrangements is/are evidenced by
documentation in form and substance satisfactory to the board of directors of
the Borrower, NewCo and/or its Subsidiaries in conjunction with the Target
Closing (all of such financings and other arrangements obtained by NewCo and/or
its Subsidiaries, the “NewCo Arrangements”), (C) after the Target Closing, the
NewCo Arrangements remain in full force and effect or are refinanced with
secured financing or replaced with similar arrangements, in each case, on terms
and conditions and evidenced by documentation satisfactory to the board of
directors of the Borrower, NewCo and/or its Subsidiaries, (D) Intentionally
Omitted, (E) none of the Credit Parties shall be permitted to make loans,
advances,

 

11



--------------------------------------------------------------------------------

or capital contributions to, guaranty any obligations of, or make any investment
in, or purchase or commit to purchase any stock or other securities or evidences
of Debt of or interests in NewCo other than as (x) expressly contemplated to
occur in accordance with the Target Purchase Agreement and/or Seller Guaranty
(as defined in the Seventh Amendment) and (y) otherwise permitted under
Section 2(b) of the Seventh Amendment and (F) Intentionally Omitted (the
conditions in clauses (A), (B), (C), (D), (E) and (F) above, collectively, the
“Exclusion Conditions”). If any of the Exclusion Conditions are not satisfied on
or before the date required or are no longer satisfied at any time thereafter,
this Section 2 shall immediately become null and void ab initio and the Credit
Parties and NewCo shall be required to comply with all applicable provisions in
the Loan Documents, including without limitation Sections 5.12 and 6.16 of the
Credit Agreement, in regards to Borrower’s obligation to pledge NewCo’s Equity
Interests to secure the Obligations and NewCo’s obligation to become a Guarantor
and Credit Party under the Credit Agreement and the other Loan Documents and a
Grantor under the Pledge and Security Agreement and to grant a security interest
under each applicable Security Instrument. For purposes hereof, the “Target
Purchase Agreement” shall mean that certain Membership Interest Purchase
Agreement, in the form approved by the Borrower’s board of directors (or a
special committee thereof) and consented to by the Requisite Lenders and
Requisite Tranche B Lenders, in each case, after the date hereof but prior to
the execution of the Membership Interest Purchase Agreement, which Membership
Interest Purchase Agreement shall not be amended, restated, modified or
supplemented without the consent of the Requisite Lenders and the Requisite
Tranche B Lenders.”

(d) Amendment to Seventh Amendment. Section 2(b) of the Seventh Amendment is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“(b) Deposit and Refinery Startup Reimbursement. Notwithstanding any provisions
set forth in the Credit Agreement and the other Loan Documents, including,
without limitation, Section 6.7 of the Credit Agreement, the Requisite Lenders
and Requisite Tranche B Lenders hereby consent to (i) (x) the Borrower’s and/or
NewCo’s

 

12



--------------------------------------------------------------------------------

payment of a cash deposit of up to $25.0 million in the aggregate in accordance
with and upon the execution and delivery of the Target Purchase Agreement by the
parties thereto and/or (y) Borrower making a capital contribution in NewCo to
enable NewCo to make the cash deposit described in preceding clause (i)(x)
provided that such capital contribution shall not exceed an amount equal to $25
million minus any deposit made by Borrower under clause (i)(x) of this
Section 2(b), (ii) (x) the Borrower’s and/or NewCo’s payment in cash of certain
refinery startup expenses or other reimbursement amounts under the Target
Purchase Agreement, when such payments are due and payable by NewCo pursuant to
the Target Purchase Agreement, up to $25.0 million in the aggregate and/or
(y) Borrower making a capital contribution in NewCo to enable NewCo to make the
payments described in preceding clause (ii)(x) provided that such capital
contribution shall not exceed an amount equal to $25 million minus any payment
made by Borrower under clause (ii)(x) of this Section 2(b) and (iii) in addition
to the amounts referenced in clauses (i) and (ii) of this Section 2(b), Borrower
making capital contributions, loans and/or advances to NewCo in an aggregate
amount not to exceed $20 million.”

(e) Amendment to Ninth Amendment. Section 2(a) of the Ninth Amendment is hereby
deleted in its entirety and the following is substituted in lieu thereof:

“(a) Amendments to Loan Documents. Notwithstanding any other provisions set
forth in the Credit Agreement, the Pledge and Security Agreement and the other
Loan Documents, (i) NewCo shall not be required to (A) become a Guarantor or
Credit Party under the Credit Agreement or the Loan Documents or otherwise
guarantee any of the Obligations under the Credit Agreement and the Loan
Documents (or be required to take any action in regards to joining the Loan
Documents as a Guarantor, including without limitation, under Sections 5.12
and/or 6.16 of the Credit Agreement), or (B) become a Grantor under the Pledge
and Security Agreement or any other Security Instrument or otherwise grant a
lien or security interest in any of its property or assets to secure the
Obligations (or be required take any action in regards to granting or perfecting
such liens, including without limitation, under Sections 5.12 and/or 6.16 of the
Credit Agreement); and (ii) HPE shall not be required to pledge

 

13



--------------------------------------------------------------------------------

any of the Equity Interests issued by NewCo to HPE to secure the Obligations (or
be required to take any action in regards to pledging such Equity Interests,
including without limitation, under Sections 5.12 and/or 6.16 of the Credit
Agreement), provided that, in each case, (A) the Tesoro Acquisition is
consummated in accordance with the Target Purchase Agreement (hereinafter
defined) on or before September 30, 2013 (“Target Closing”) and immediately
prior to the consummation of the Target Closing, the Administrative Agent shall
have received a certificate from a Responsible Officer of Borrower certifying
that each of the Exclusion Conditions (as defined below) remain satisfied at the
time of, and immediately after giving effect to, the Target Closing, (B) HPE
and/or its Subsidiaries obtain NewCo Arrangements (as defined in the Fifth
Amendment) on terms and conditions satisfactory to the board of directors of the
Borrower, NewCo and/or its Subsidiaries and such financing(s) and/or other
arrangements is/are evidenced by documentation in form and substance
satisfactory to the board of directors of the Borrower, NewCo and/or its
Subsidiaries in conjunction with the Target Closing, (C) after the Target
Closing, the NewCo Arrangements (as defined in the Fifth Amendment) remain in
full force and effect or is refinanced with secured financing or replaced with
similar arrangements on terms and conditions and evidenced by documentation
satisfactory to the board of directors of the Borrower, NewCo and/or its
Subsidiaries, and (D) none of the Credit Parties shall be permitted to make
loans, advances, or capital contributions to, guaranty any obligations of, or
make any investment in, or purchase or commit to purchase any stock or other
securities or evidences of Debt of or interests in NewCo other than (x) as
expressly contemplated to occur in accordance with the Target Purchase
Agreement, (y) other than as otherwise permitted under Section 2(a)(vii) of the
Tenth Amendment and (z) in addition to the items referenced in the immediately
preceding clauses (x) and (y), loans and advances to, and/or capital
contributions in NewCo in an amount not to exceed $1,000,000 (the conditions in
clauses (A), (B), (C), and (D) above, collectively, the “Exclusion Conditions”).
For the avoidance of doubt, Lenders acknowledge and agree that HPE shall not be
prohibited from making loans, advances, or capital contributions to,
guaranteeing any obligations of, or making any investment in, or purchasing or
committing to

 

14



--------------------------------------------------------------------------------

purchase any stock or other securities or evidences of Debt of or interests in
NewCo. If any of the Exclusion Conditions (as defined herein, in the Fifth
Amendment and in the Tenth Amendment) are not satisfied on or before the date
required or are no longer satisfied at any time thereafter, this Section 2 shall
immediately become null and void ab initio and the Credit Parties and NewCo
shall be required to comply with all applicable provisions in the Loan
Documents, including without limitation Sections 5.12 and 6.16 of the Credit
Agreement, in regards to HPE’s obligation to pledge NewCo’s Equity Interests to
secure the Obligations and NewCo’s obligation to become a Guarantor and Credit
Party under the Credit Agreement and the other Loan Documents and a Grantor
under the Pledge and Security Agreement and to grant a security interest under
each applicable Security Instrument. For purposes hereof, the “Target Purchase
Agreement” shall have the meaning attributed to such term in the Fifth
Amendment. For the avoidance of doubt, “NewCo” shall mean HIE Retail, LLC for
purposes of this Amendment.

(f) The Lenders’ entry into this Amendment shall not obligate or commit any
Lender(s) to provide any other amendments, consents or waivers under the Credit
Agreement or the other Loan Documents in the future, whether for purposes
similar to those described herein or otherwise.

3. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained, made or waived
on or prior to the date hereof and that are in full force and effect;

 

15



--------------------------------------------------------------------------------

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing.

4. Effect of this Amendment. Except as expressly amended, consented to or waived
hereby, the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit Agreement or any other Loan Document, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or any Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.

5. Conditions Precedent.

(a) To Effectiveness of this Amendment. This Amendment shall become effective
when, and only when the Credit Parties, the Administrative Agent and all Lenders
shall have executed this Amendment and the Administrative Agent has received
counterparts of this Amendment, duly executed by each Credit Party, the
Administrative Agent and each Lender (“Amendment Effective Date”).

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references herein to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Reference to Pledge and Security Agreement. From and after the effectiveness
of this Amendment, all references herein to the Pledge and Security Agreement
shall mean the Pledge and Security Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time, and each
reference in any other Loan Document to the Pledge and Security Agreement shall
mean the Pledge and Security Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time.

(f) Reference to Fifth Amendment. From and after the effectiveness of this
Amendment, all references herein to the Fifth Amendment shall mean the Fifth
Amendment as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Fifth Amendment shall mean the Fifth Amendment as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(g) Reference to Seventh Amendment. From and after the effectiveness of this
Amendment, all references herein to the Seventh Amendment shall mean the Seventh
Amendment as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Seventh Amendment shall mean the Seventh Amendment as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(h) Reference to Ninth Amendment. From and after the effectiveness of this
Amendment, all references herein to the Ninth Amendment shall mean the Ninth
Amendment as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Ninth Amendment shall mean the Ninth Amendment as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(i) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(j) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

 

17



--------------------------------------------------------------------------------

(k) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(l) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(m) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders and the Requisite Tranche B Lenders,
which consent may be withheld or given in each such Lender’s sole discretion.

(n) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(o) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the
performance by the Borrower of its agreements and obligations hereunder and to
the consents, amendments and waivers set forth herein. This Amendment, the
performance or consummation of any transaction or matter contemplated under this
Amendment and all consents, amendments and waivers set forth herein, shall not
limit, restrict, extinguish or otherwise impair any Guarantor’s liability to the
Administrative Agent and Lenders with respect to the payment and other
performance obligations of such Guarantor pursuant to the Guarantees. Each
Guarantor hereby ratifies, confirms and approves its Guarantee and acknowledges
that it is unconditionally liable to the Administrative Agent and Lenders for
the full and timely payment of the Guaranteed Obligations (on a joint and
several basis with the other Guarantors). Each Guarantor hereby acknowledges
that it has no defenses, counterclaims or set-offs with respect to the full and
timely payment of any or all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Tenth
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER:

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:  

/s/ R. Seth Bullock

  R. Seth Bullock   Chief Financial Officer GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC, a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

 

By: PAR PETROLEUM CORPORATION,

a Delaware corporation, as Sole Member of each of the foregoing companies

      By:  

/s/ R. Seth Bullock

        R. Seth Bullock         Chief Financial Officer

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC By:  

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Title:   Managing Director

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDERS (EACH EXECUTING WITH RESPECT TO ITS LOANS AND TRANCHE B LOANS):

WB DELTA, LTD.,

as a Lender

By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Director

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C., as a Lender By:  

/s/ Jon Wasserman

Name:   Jon Wasserman Title:   Vice President

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

WATERSTONE OFFSHORE ER FUND, LTD., as a Lender By:   Waterstone Capital
Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO PRIME CAPITAL MASTER SPC, GOT WAT MAC
SEGREGATED PORTFOLIO, as a Lender By:   Waterstone Capital Management, L.P.  
By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO

WATERSTONE MARKET NEUTRAL MAC51, LTD.,

as a Lender

By:   Waterstone Capital Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO WATERSTONE MARKET NEUTRAL MASTER FUND,
LTD., as a Lender By:   Waterstone Capital Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO WATERSTONE MF FUND, LTD., as a Lender By:
  Waterstone Capital Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

NOMURA WATERSTONE MARKET NEUTRAL FUND LTD., as a Lender By:   Waterstone Capital
Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO

WATERSTONE OFFSHORE BLR FUND, LTD.,

as a Lender

By:   Waterstone Capital Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO

WATERSTONE QUARRY BLR FUND, LTD.,

as a Lender

By:   Waterstone Capital Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO

WATERSTONE OFFSHORE AD BLR FUND LTD.,

as a Lender

By:   Waterstone Capital Management, L.P.   By:  

/s/ Kurt Peterson

  Name:   Kurt Peterson   Title:   CFO

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC, as a Lender

By: Highbridge Capital Management, LLC,

as Trading Manager

By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

Signature Page to Tenth Amendment to Delayed Draw Term Loan Credit Agreement